Motion Granted; Dismissed and Memorandum Opinion filed May 15, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00217-CV

                       CITY OF NASSAU BAY, Appellant
                                        V.

HARRIS COUNTY APPRAISAL DISTRICT AND COMUNIDAD BALBOA,
   LLC AS THE OWNERS OF BALBOA APARTMENTS, Appellees

                     On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2005-55420

              MEMORANDUM                         OPINION
      This is an appeal from a judgment signed December 12, 2013. On May 8,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.